Paul Ward, Associate Justice, dissenting. I am firmly convinced that the result reached by the majority is not in accord with equity or the law. As I understand that opinion it is based principally on two things: (1) that Kirkham, and not the appellees, paid the $2,500.00 in question to Charles Dittman and his wife, and (2) that the Chancellor’s finding is not supported by clear and convincing testimony. My reasons for dissenting could not be adequately expressed without reviewing the case in its entirety. Pleadings. On April 30, 1959 appellees filed a verified complaint which in all material parts states: On August 20,1957 appellees were the owners of the 40 acres of land in question; on that date they executed a Warranty Deed conveying the land to William P. Kirkham and his wife (appellants herein); said deed recites a consideration of $10.00 and other good and valuable considerations; that said deed was executed in consideration and reliance upon the promise of appellants to remodel and modernize the house located on said land for the use and benefit of appellees during their lifetime; that appellants failed and refused to carry out said agreement and the deed should be cancelled for lack of consideration. The prayer was in accordance with the above Complaint stating “that they deny each and every allegation of the plaintiffs’ complaint.” The Chancellor’s Findings. On the above joint issue there was a full and complete hearing before the Chancellor who made the following findings: (a) “ The plaintiffs, J. M. Malone and Gertrude Malone, paid the original purchase price of the land hereinafter described out of funds belonging to said plaintiffs with the exception of the sum of $300.00 provided by the plaintiffs’ daughter”; (b) the deed from the plaintiffs to Kirkham conveying subject land was executed in consideration and reliance upon the promise of Kirkham to remodel and modernize the house on said land for the use of plaintiffs during their lifetime; (c) the defendant, Kirkham has failed and refused to carry out the said agreement and the said deed should be can-celled for the lack of consideration and the title to said lands are vested in the plaintiffs. For a reversal appellants contend it is not shown by clear, satisfactory, and convincing testimony that, in return for the deed to them, they agreed to modernize the house for appellees to occupy as long as they lived. The testimony is substantially as hereinafter set out. Appellee J. M. Malone who was 73 years of age at the time of the trial testified that the deed was executed to Kirkham in consideration of Kirkham’s promise to modernize the house which he and his wife were to occupy for as long as they lived or either one of them lived. “Q. What was he (Kirkham) supposed to do to make it a modern home ? “A. Well, you might say a general overhaul inside and outside, put in a pump and bath. ‘ ‘ Q. What else was he to do ? “A. W ell, he was just to improve the house and make it a perfect modern home, that’s what he said he would do. “Q. What was the condition of the house when you moved in? “A. Well, you could live in it, but it wasn’t too good. ‘‘Q. What did the outside walls consist of? “A. It was boxes, stripped up. “Q. What were the inside walls ? “A. Just had paper on it. "Q. Was there to be any change in the outside walls ? “A. Yes. ‘ ‘ Q. What was he to do on that ? ‘ ‘ A. Shingle them. £ ‘ Q. What was he to do on the interior of the house ? “A. Well, he was to put cardboard, or whatever you call it, on the inside. ‘ ‘ Q. You mean sheetrock? “A. Yes, sheetrock. “Q. He was to install a bath? “A. Yes. "Q. When did he agree to do that? “A. He said he was going to do it right away. ‘ ‘ Q. Was that agreement made before the deed was made? “A. No, I believe it was after we made it — no, we made it before the deed was made. “Q. Was that agreement of William Kirkham the reason you made the deed? “A. That’s right, and no other reason. “Q. Did Mr. Kirkham do anything to improve the property after he got the deed? “A. He bought one small load of lumber. * ‘ Q. Did he ever put a bath in the place ? “A. He didn’t put anything in it. ‘ ‘ Q. Did he install the pump ? “A. Nothing. “Q. Did he put the sheetrock in ? “A. Nothing. “Q. Have you asked Mr. Kirkham to fix the house up? “A. I could never even get him to talk to me. ‘ ‘ Q. No when was it (the deed) made ? “A. I don’t remember just the exact day. “Q. Well, was it made before or after you gave the deed to Billy (Kirkham) ? “A. It was made before we gave the deed to Billy.’’ Mrs. Malone in regard to the improvements to be made testified substantially as follows: Mr. Malone and I have been married fifty years and we have three living children. One of our daughters, Carrie Bell, was the wife of William Kirkham. ‘ ‘ Q. How did it happen that you and Mr. Malone made a deed to Mr. and Mrs. Kirkham? “A. Por them to fix our home. ‘ ‘ Q. Well, what was the transaction, tell us about it ? “A. He was to modernize the house, fix it in the inside, put sheetrock on the inside, and put hoards on the outside, fix the bedroom, and we was to live there as long as we live, and then it went back to him and Carrie Bell. “Q. Would you have signed that deed if you had known he was not going to fix the house up ? “A. No, I had confidence in him, I loved him like I loved a son. ‘ ‘ Q. Did he ever fix the house ? “A. Never, since my daughter died. “Q. Did he ever do anything on it except put the load of lumber there? “A. No, it’s out there in the barn now. “Q. Have you had a telephone conversation with him since your daughter died? “A. Yes, he called me down at Chester Wright’s one day, and Chester Wright got into his car and come over there and I went; Billy called me and said, ‘Grandma, that’s your place, and any damn thing you want to do with it,’ over the telephone. Chester Wright was standing there and heard every word of it. He said ‘its yours, so later do anything you want to ’. That was a long distance call. “Q. Who paid the insurance on the place the whole time you had it? “A. I have and Mr. Malone. “Q. Did Billy (Kirkham) ever pay the insurance? “A. No, I paid it this year and last. ’ ’ Mrs. Hignight, a sister to Mr. Malone, testified that she and her husband, Mr. and Mrs. Benrus, her sister and her daughter were all at the home of Mr. and Mrs. Malone in 1957 at the time Mr. Kirkham stated before all of them that he was going to fix up the home and modernize it. “Q. What did he say he was going to do? “A. He said lie was going to put the sheetrock in, just said he was going to modernize the home for them. “Q. Was the home ever modernized? “A. No, it wasn’t.” Mrs. Carrie McG-ee and Mrs. Carl H. Vineyard were present at the meeting above referred to at the home of Mr. and Mrs. Malone and they testified substantially the same as Mrs. Hignight. In the face of the above testimony appellants offer practically nothing to the contrary. Mr. Kirkham even admits that he did promise that he would make some repairs and he further admits that he did nothing. In spite of all of this the majority would overturn the direct and positive finding of the Chancellor (set out above) who had the opportunity (which we do not have) to observe the witnesses on the stand. The conclusion reached by the majority appears to be based largely if not primarily on the ground that the $2,500.00 payment was made by Mr. Kirkham and not by appellees. My remarks hereafter are addressed to that point. First, under the pleadings in this case the payment of the said $2,500.00 is not an issue vital to the decision. The important thing is (and this is undisputed) that the title to subject property was in appellees and not in appellants, and that appellees then deeded it to appellants. The payment of the $2,500.00 to my mind could have no bearing in the case except possibly to go to the credibility of the witnesses. Viewed in that light a reference to the testimony in this case is indeed revealing. It is obvious that the majority do not believe appellees were in possession of the $2,500.00 which they admittedly paid to Dittman. This means, therefore, that the majority believe Kirkham’s version. I can only point out from the record that Mr. Malone who appears to be a substantial citizen of the age of 73 years testified that they had saved that amount of money and explained where he got it; that Ms wife, Mrs. Malone, testified to the same thing; and that the real estate man testified that he received the money from them. Over and against this testimony stands only the uncorroborated statement of Kirkham who is a confessed lifetime gambler, and who made no effort to explain where he got the money or the reason why he carried it around on his person. On the other hand appellees explained that they had lost all of their money along about 1930 because of the bank failure. I submit in all seriousness that the above statement of facts confirms rather than refutes the credibility of appellees. There is of course no definite workable rule by which to tell when testimony is clear and convincing — especially one that fits all people. Therefore we should, I believe, be guided by what was satisfactory to the Chancellor, especially where any doubt exists. TMs thought was impliedly expressed in the recent opinion of Odom v. Odom, 232 Ark. 229, 335 S. W. 2d 301, where we said: “This question is not free from doubt, but after studying the record we are unable to say that the chancellor was in error in finding the plaintiff’s proof to be sufficiently clear and convincing.”